Citation Nr: 0638619	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Entitlement to a disability rating in excess of 30 
percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969 and from April 1979 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued in 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office in St Petersburg, Florida (St. Petersburg 
RO), which, inter alia, assigned disability ratings of 10 
percent for hypertension and 30 percent for coronary artery 
disease.  The veteran's claims folder was temporarily 
transferred from the RO in San Juan, Puerto Rico, (San Juan 
RO) to the St. Petersburg RO in August 2003, and was returned 
in November 2003.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if a higher evaluation is granted on appeal, and it is 
unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1) (2006).

In the August 2003 rating decision, the RO assigned 
disability ratings for the veteran's hypertension and 
coronary artery disease.  The veteran filed a notice of 
disagreement addressing both of these issues in November 
2003.  In March 2004, the RO issued a statement of the case 
for the veteran's increase rating claim for his service-
connected hypertension; however, it does not appear that the 
RO ever issued a statement of the case regarding the 
veteran's claim for an increased rating for his service-
connected coronary artery disease.  In such cases, the Board 
is required to remand the issues to the RO for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for his service-connected hypertension.  The 
most recent treatment records in the claims file are from 
December 2003.  Evidence in the claims file indicates that 
the veteran has been receiving ongoing treatment for his 
hypertension.  VA should attempt to obtain any missing 
medical records regarding this treatment.  

The veteran contends that his hypertension has worsened.  The 
most recent hypertension examination provided for the veteran 
was in July 1997.  In the interest of fulfilling VA's duty to 
assist, he should be scheduled for a VA examination to 
ascertain the current nature and extent of severity of his 
service-connected hypertension.

The Board reminds the veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for the examination.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
  
Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
rating  is granted on appeal for his 
service-connected hypertension, as 
outlined by the Court in Dingess, supra 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his hypertension since 
December 2003 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an examination by an 
appropriate specialist to ascertain the 
current nature and extent of severity of 
his hypertension.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and  treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The specialist is to assess the nature 
and severity of the veteran's 
hypertension in accordance with the 
latest AMIE worksheet for rating 
hypertension.

The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.
 
4.  Following completion of the above 
development, the RO should reajudicate 
this claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative.  The requisite period 
of time for a response should be 
afforded.  

5.  The RO must issue a statement of the 
case addressing the veteran's appeal of 
entitlement to a higher disability rating 
for coronary artery disease.  The RO 
should inform the veteran that in order 
to complete the appellate process for 
this matter he should submit a timely 
substantive appeal to the RO.  If the 
veteran completes his appeal by filing a 
timely substantive appeal, the matter 
should be returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





